Name: Commission Regulation (EEC) No 908/86 of 26 March 1986 amending Regulation (EEC) No 2906/85 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 86 Official Journal of the European Communities No L 82/83 COMMISSION REGULATION (EEC) No 908/86 of 26 March 1986 amending Regulation (EEC) No 2906/85 on the sale at prices fixed at a standard rate in advance- of certain beef from intervention stocks for processing in the Community HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2906/85 is amended as follows : 1 . In Article 1 ( 1 ), seventh indent, the quantity of 3 000 tonnes is replaced by that of 3 750 tonnes . 2. Annex I is hereby replaced by Annex I to this Regu ­ lation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2906/85 (3), as last amended by Regulation (EEC) No 99/86 (4), provides for the sale of certain quantities bought in 1983 ; whereas, in order to improve sales prospects, the quanti ­ ties put up for sale should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 362, 31 . 12. 1985, p. 8 .I1) OJ No L 279, 19 . 10 . 1985, p. 10 . (4) OJ No L 15, 21 . 1 . 1986, p. 11 . No L 82/84 Official Journal of the European Communities 27 . 3 . 86 ANEXO / - - R1LAG I  ANHANG Ã ¯  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO J  BIJLAGE /  A NEXO T Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Swe membre Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ±Ã  ( Ã Ã Ã ½Ã ¿Ã ¹ ) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidades (toneladas) Precios de venta Salgspris Verkaufspreise Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Selling prices Prix de vente Prezzi di vendita Verkoopprijzen PreÃ §o de venda ECUS/tonelada ECU/ton  ECU/t  ECU/Ã Ã Ã ½Ã ¿  ECU/tonne  Ã cus/t  ECU/t  Ecu/ton ECUs/tonelada Carne sin deshuesar  Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been  Carne com osso Belgique /BelgiÃ «  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã S cÃ ´tes, provenant des :  Achtervoeten , recht afgesneden op 5 ribben, afkomstig van : Taureaux 55 % / Stieren 55 % BÃ ufs 55 % / Ossen 55 % 800 1 550 Danmark  Bagfjerdinger, udskÃ ¥ret med S ribben, sÃ ¥kaldte »pistoler «, af : Ungtyre 1 Type P 1 100 1 550 Deutschland  Hinterviertel, auf 5 Rippen geschnitten, stammend von : Bullen A 1 (1) ( 2) (3 ) 1 550 Prance  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, le caparaÃ §on faisant partie du quartier avant, provenant des : BÃ ufs U, R, O jeunes bovins U , R, O 6 700 950  Quartiers arriÃ ¨re, dÃ ©coupe Ã S cÃ ´tes, dite « pistola », prove ­ nant des : BÃ ufs U, R et O Jeunes bovins U, R et O 4 400 1 550  Quartiers arriÃ ¨re, dÃ ©coupe Ã 3 cÃ ´tes, provenant des : BÃ ufs U, R et O Jeunes bovins U, R et O 100 1 550 Ireland  Forequarters, straight cut at 10th rib, from : Steers 1 Steers 2 4 880 950  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2 5 120 1 550 Italia  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 Vitelloni 2 13 000 1 550 Nederland  Voorvoeten, recht afgesneden op H ribben, afkomstig van : Stieren, Ie kwaliteit 750 950  Achtervoeten, recht afgesneden o(&gt; i ribben, afkomstig van : Stieren, Ie kwaliteit 3 000 1 550